Citation Nr: 1003587	
Decision Date: 01/25/10    Archive Date: 02/01/10

DOCKET NO.  09-33 297	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Propriety of the reduction in evaluation from 90% to 60% for 
bilateral hearing loss as of April 1, 2009.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel






INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active military service from February 1951 to 
December 1952.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2009 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.


FINDINGS OF FACT

1.	A January 2009 rating decision reduced the evaluation for 
the Veteran's service-connected bilateral hearing loss 
from 90% to 60% effective April 1, 2009.

2.	As of April 1, 2009, the 90 percent evaluation for the 
Veteran's service-connected bilateral hearing loss had 
been in effect for less than five years.

3.	The August 2008 VA examination on which the reduction is 
based was inadequate for the purposes of reducing the 
evaluation assigned for service-connected bilateral 
hearing loss, and the preponderance of the evidence does 
not support a finding that the Veteran's service-connected 
disability underwent sustained improvement.


CONCLUSION OF LAW

The reduction of the disability rating for the Veteran's 
service-connected bilateral hearing loss from 90% to 60% was 
not proper, and the 90% disability evaluation is restored 
from April 1, 2009.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.105, 3.344 4.1, 4.3, 4.7, 4.21 (2009).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Since the entire benefit sought on appeal has been granted, 
no purpose would be served by undertaking an analysis of 
whether there has been compliance with the notice and duty to 
assist requirements set out in the Veterans Claims Assistance 
Act (VCAA) of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102- 
5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 
49,747 (1992).

Analysis

A rating reduction must be based upon review of the entire 
history of the Veteran's disability.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  VA must ascertain, 
based upon review of the entire recorded history of the 
condition, whether the evidence reflects an actual change in 
the disability, and whether the examination reports 
reflecting such change are based upon thorough examinations.  
Thus, in any rating reduction case not only must it be 
determined that an improvement in a disability has actually 
occurred but also that that improvement actually reflects an 
improvement in the Veteran's ability to function under the 
ordinary conditions of life and work.  Id.

Prior to reducing a Veteran's disability rating, VA is 
required to comply with pertinent VA regulations applicable 
to all rating-reduction cases, regardless of the rating level 
or the length of time that the rating has been in effect.  
Generally, when reduction in the evaluation of a service-
connected disability is contemplated and the lower evaluation 
would result in a reduction or discontinuance of compensation 
payments, a rating proposing the reduction or discontinuance 
will be prepared setting forth all material facts and 
reasons.  The beneficiary must be notified at his or her 
latest address of record of the contemplated action and 
furnished detailed reasons thereof.  The beneficiary must be 
given 60 days for the presentation of additional evidence to 
show that compensation payments should be continued at the 
present level.  38 C.F.R. § 3.105(e) (2009).  In the advance 
written notice, the beneficiary will be informed of his right 
for a pre-determination hearing, and if a timely request for 
such a hearing is received (i.e., within 30 days), benefit 
payments shall be continued at the previously established 
level pending a final determination.  38 C.F.R. § 3.105(i)(1) 
(2009).  Where there is no reduction in the amount of 
compensation payable to a beneficiary, 38 C.F.R. § 3.105(e) 
does not apply.  See VAOPGCPREC 71-91.

In the instant case, the RO procedurally complied with 38 
C.F.R. § 3.105 regarding the manner in which appellant was 
given notice of the proposed rating reduction and the 
implementation of that reduction.  In August 2008, notice of 
the proposed rating reduction was provided, informing the 
Veteran that an August 2008 VA examination had shown an 
improvement in his bilateral hearing loss.  The August 2008 
notice informed the Veteran that he could submit additional 
evidence to show that the compensation payments should not be 
reduced.  Furthermore, the Veteran was informed that if no 
additional evidence was received within 60 days, his 
disability evaluation would be reduced.  Finally, the August 
2008 notice letter advised the Veteran of his right to 
request a pre-decisional personal hearing to present evidence 
or argument.  Thus, the Board finds that the RO has fulfilled 
its procedural requirements set forth under 38 C.F.R. § 3.105 
for rating reductions.  The Board will now consider the 
propriety of the rating reduction.

In certain rating reduction cases, VA benefits recipients are 
to be afforded greater protections, set forth in 38 C.F.R. § 
3.344 (2009).  Rating agencies will handle cases affected by 
change of medical findings or diagnosis, so as to produce the 
greatest degree of stability of disability evaluations 
consistent with the laws and VA regulations governing 
disability compensation and pension.  However, these 
considerations apply to ratings that have continued for long 
periods at the same level (five years or more), and not to 
disabilities that have not become stabilized and are likely 
to improve.  In this case, the 90 percent evaluation was 
effective July 26, 2006, less than five years before the 
reduction took effect on April 1, 2009.  Thus, various 
provisions of 38 C.F.R. § 3.344, pertaining to stabilization 
of disability ratings, do not apply; reexamination disclosing 
improvement will warrant a rating reduction.  38 C.F.R. § 
3.344(c).  Nevertheless, the Court noted in Brown v. Brown 
that there are several general VA regulations that apply to 
all rating reductions regardless of whether the rating has 
been in effect for five years or more.  5 Vet. App. 413, 420- 
21 (1993).

Specifically, 38 C.F.R. § 4.1 requires that each disability 
be viewed in relation to its history.  Furthermore, 38 C.F.R. 
§ 4.13 provides that the rating agency should assure itself 
that there has been an actual change in the condition, for 
better or worse, and not merely a difference in the 
thoroughness of the examination or in use of descriptive 
terms.  Additionally, in any rating reduction case, not only 
must it be determined that an improvement in a disability has 
actually occurred, but that such improvement reflects 
improvement in ability to function under ordinary conditions 
of life and work.  Id.; see also 38 C.F.R. §§ 4.2, 4.10.  A 
claim as to whether a rating reduction was proper must be 
resolved in the Veteran's favor unless the Board concludes 
that a fair preponderance of evidence weighs against the 
claim.  Brown at 421.

In Tucker v. Derwinski, 2 Vet. App. 201 (1992), the Court 
noted that the failure to review the record rendered the 
examination on which a reduction was based inadequate because 
the disability was not viewed in relation to its history, 
citing 38 C.F.R. § 4.1.  The Court further indicated that if 
a diagnosis is not supported by the findings on the 
examination report or if the report does not contain 
sufficient detail, it is incumbent on the rating board to 
return the report as inadequate for evaluation purposes.  38 
C.F.R. § 4.2.

Bilateral hearing loss is evaluated under the provisions of 
Diagnostic Code 6100.  See 38 C.F.R. § 4.85 (2009).  The 
ratings schedule provides a table for ratings purposes (Table 
VI) to determine a Roman numeral designation (I through XI) 
for hearing impairment.  Table VII is used to determine the 
percentage evaluation by combining the Roman numeral 
designations for hearing impairment in both ears.  See 38 
C.F.R. § 4.85.

When the pure tone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 
decibels or more, Table VI or Table VIa is to be used, 
whichever results in the higher numeral.  38 C.F.R. § 4.86(a) 
(2009).  Additionally, when the pure tone threshold is 30 
decibels or less at 1,000 Hertz, and 70 decibels or more at 
2,000 Hertz, Table VI or Table VIa is to be used, whichever 
results in the higher numeral.  Thereafter, that numeral will 
be elevated to the next higher numeral.  38 C.F.R. § 4.86(b) 
(2009).

Finally, in Martinak v. Nicholson, 21 Vet. App. 447 (2007), 
the Court held that in addition to dictating objective test 
results, a VA audiologist must fully describe the functional 
effects caused by a hearing disability in his or her final 
report.  Martinak at 455.

The Veteran's evaluation was reduced based on the findings of 
an August 2008 VA audiological examination.  At this VA 
examination, pure tone thresholds, in decibels, were as 
follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
25
65
105+
105+
75
LEFT
20
100
105+
105+
83

Speech audiometry revealed speech recognition ability of 56 
percent in the right ear and 44 percent in the left.  
Entering the average pure tone thresholds and speech 
recognition abilities into Table VI reveals the highest 
numeric designation of hearing impairment is VIII for the 
right ear and X for the left ear.  See 38 C.F.R. §§ 4.85, 
4.86(b).  The VA examiner noted "speech discrimination is 
poor in quiet" bilaterally.  Finally, the VA examiner 
offered no opinion the functional effects of the Veteran's 
bilateral hearing loss.

In the instant case, the Board determines that the findings 
of the August 2008 VA examination provided an inadequate 
basis for reducing the Veteran's disability evaluation for 
service-connected bilateral hearing loss.  In this regard, 
the Board initially observes the VA examiner did not offer an 
opinion on the functional effects of the Veteran's hearing 
loss disability and, as such, the August 2008 VA examination 
report is inadequate for the purposes of reducing the 
Veteran's disability evaluation.  See Martinak, supra.  
Furthermore, in reviewing the evidence of record prior to the 
rating reduction, the Board notes an August 2006 VA 
audiological examination, which served as the basis for 
awarding the Veteran a 90 percent evaluation, found average 
pure tone thresholds of 76 decibels in the right ear and 85 
decibels in the left, virtually identical to the August 2008 
VA examination.  While the Veteran showed improvement in 
speech recognition scores bilaterally, both the August 2006 
and August 2008 VA examiners noted the Veteran to suffer 
"poor" or "very poor" speech discrimination in quiet.  

Considering the above, the Board finds that the August 2008 
VA examination report was inadequate for reducing the 
evaluation assigned for the Veteran's bilateral hearing loss.  
The August 2008 VA examiner did not offer an opinion as to 
the functional effect of the Veteran's bilateral hearing loss 
as required under Martinak.  Furthermore, in light of the 
August 2006 VA audiological examination report, the Board 
determines that an improvement in the Veteran's service-
connected bilateral hearing loss as of April 1, 2009, was not 
shown by a preponderance of the evidence.

Accordingly, the Board finds that the reduction in the 
evaluation for service-connected bilateral hearing loss to a 
60 percent evaluation was improper, and the 90 percent 
disability evaluation is restored, effective April 1, 2009.

ORDER

The reduction of the disability evaluation for the Veteran's 
service-connected bilateral hearing loss from 90 percent to 
60 percent was not proper; the 90 percent disability 
evaluation is restored effective April 1, 2009.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


